Citation Nr: 1718968	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  05-10 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for degenerative disc disease and degenerative joint disease of the lumbosacral spine with listhesis at L1-L2 to include entitlement to an earlier effective date for the award of the 20 percent rating.    

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Paul Burkhalter, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to April 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions dated in July 2010, August 2012 and June 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In an August 2007 decision, the Board, in pertinent part, determined that new and material evidence had not been received to reopen the claim of service connection for a low back disability, residuals of a herniated disc at L1-2, and denied service connection for tinnitus and post traumatic stress disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision, dated in June 2009, the Court vacated the Board's decision that determined that new and material evidence had not been received to reopen the claim of service connection for a low back disability, and remanded the case to the Board for further proceedings consistent with the Court's decision.  The Court affirmed the portion of the Board's August 2007 decision that denied service connection for post traumatic stress disorder and tinnitus. 

In December 2009, the Board remanded the claim to reopen service connection for a low back disability in accordance with the directives in the Memorandum Decision.  

A July 2010 rating decision granted service connection for degenerative disc disease and degenerative joint disease of the lumbosacral spine with listhesis at L1-L2 and assigned a 20 percent rating from February 10, 2010.  The record shows that the Veteran was notified of this award in a June 2015 letter.  The Board construes the Veteran's February 2016 hearing testimony before the RO as a notice of disagreement as to the disability rating and effective date assigned to the service-connected lumbosacral spine disability.  A statement of the case was issued in June 2016 and a VA Form 9 was received in July 2016.  

The Board further notes that a June 2013 rating decision denied the claim for an increased rating for the service-connected lumbosacral spine disability.  The Veteran perfected an appeal.  The Board finds that the matter on appeal should be characterized as entitlement to a higher initial rating for the degenerative disc disease and degenerative joint disease of the lumbosacral spine and entitlement to an earlier effective date for the award.  
 
The August 2012 rating decision denied entitlement to TDIU.  The Veteran perfected an appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a Board videoconference hearing in the July 2016 VA Form 9.  He again requested a Board videoconference hearing in a March 2017 statement.  A Board hearing has not been scheduled for the issues on appeal and the request has not been withdrawn.  38 C.F.R. §§ 20.700, 20.704 (2016).  The record shows that the Veteran was afforded a Board hearing before a Veterans Law Judge for the claim to reopen service connection for a low back disability in May 2007.  The Veterans Law Judge who conducted the May 2007 Board hearing is no longer employed at the Board.   

Pursuant to 38 C.F.R. § 20.700 (2016), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) and 38 C.F.R. §§ 20.703, 20.704 (2016) (pertaining specifically to hearings before the Board).  As the RO schedules Board video conference hearings, a remand of this matter for the RO to schedule the requested hearing is warranted.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




